          Case 5:19-cv-00499-JFL Document 17 Filed 07/15/19 Page 1 of 5



                          UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

LESLIE DICESARE                              :
                                             :
               v.                            :      No.: 5:19-CV-00499
                                             :
BJ’S RESTURANT OPERATIONS                    :
COMPANY, INC, et al.                         :


                                            ORDER

       AND NOW, this _____ day of ____________, 2019, upon consideration of Defendants,

BJ’s Restaurant Operations Company (incorrectly BJ’s Restaurant Operations Company, Inc.)

d/b/a BJ’s Restaurant and Brewhouse and Mike Neyhart Motion to Dismiss Plaintiff’s

Complaint, and Plaintiff, Leslie DiCesare’s Response in Opposition thereto, it is hereby

ORDERED and DECREED that:

       1) This matter is remanded to JAMS for binding arbitration; and,

       2) This matter is STAYED pending the resolution of aforementioned arbitration.

                                                    AND IT IS SO ORDERED.



                                                    ____________________________________
                                                    HON. JOSEPH F. LEESON, JR., U.S.D.J.
          Case 5:19-cv-00499-JFL Document 17 Filed 07/15/19 Page 2 of 5



                          UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

LESLIE DICESARE                              :
                                             :
               v.                            :      No.: 5:19-CV-00499
                                             :
BJ’S RESTURANT OPERATIONS                    :
COMPANY, INC, et al.                         :


          PLAINTIFF, LESLIE DICESARE’S RESPONSE IN OPPOSITION TO
          DEFENDANTS’ MOTION TO DISMISS PLAINTIFF’S COMPLAINT

       Incorporating by reference Plaintiff’s attached Memorandum of Law in Opposition to

Defendants, BJ’s Restaurant Operations Company (incorrectly BJ’s Restaurant Operations

Company, Inc.) d/b/a BJ’s Restaurant and Brewhouse and Mike Neyhart Motion to Dismiss

Plaintiff’s Complaint, Plaintiff, Leslie DiCesare, by and through her undersigned counsel,

respectfully requests this Honorable Court deny Defendants’ Motion and enter Plaintiff’s

proposed Order.

       WHEREFORE, Plaintiff, Leslie DiCesare, by and through her undersigned counsel,

respectfully requests this Honorable Court deny Defendants’ Motion and enter Plaintiff’s

proposed Order.

                                                    Respectfully submitted,

WEISBERG LAW                                        SCHAFKOPF LAW, LLC

/s/ Matthew B. Weisberg                             /s/ Gary Schafkopf
Matthew B. Weisberg, Esquire                        Gary Schafkopf, Esquire
L. Anthony DiJiacomo, III, Esquire                  Attorneys for Plaintiff
            Case 5:19-cv-00499-JFL Document 17 Filed 07/15/19 Page 3 of 5



                          UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

LESLIE DICESARE                                :
                                               :
               v.                              :      No.: 5:19-CV-00499
                                               :
BJ’S RESTURANT OPERATIONS                      :
COMPANY, INC, et al.                           :


     PLAINTIFF, LESLIE DICESARE’S MEMORANDUM OF LAW IN SUPPORT OF
                  PLAINTIFF’S RESPONSE IN OPPOSITION TO
         DEFENDANTS’ MOTION TO DISMISS PLAINTIFF’S COMPLAINT

       Plaintiff, Leslie DiCesare, by and through her undersigned counsel, hereby provides her

Memorandum of Law in Support of Plaintiff’s Response in Opposition to Defendants, BJ’s

Restaurant Operations Company (incorrectly BJ’s Restaurant Operations Company, Inc.) d/b/a

BJ’s Restaurant and Brewhouse and Mike Neyhart Motion to Dismiss Plaintiff’s Complaint

I.     ARGUMENT

       A.      PURSUANT TO THE PENNSYLVANIA ARBITRATION ACT, THIS
               MATTER SHOULD BE STAYED WHILE COMPELLED TO
               ARBITRATION.

       Pursuant to the Federal Arbitration Act, this Matter should be Stayed while compelled to

arbitration. See 9 U.S.C. § 3. Plaintiff concedes that the applicable arbitration clause is applicable

to this mater. Nonetheless, Defendants improperly request this Honorable Court to dismiss this

matter – out of this Honorable Court’s jurisdiction – to binding, non-judicial arbitration.

Specifically, Section 3 states:

       If any suit or proceeding be brought in any of the courts of the United States upon
       any issue referable to arbitration under an agreement in writing for such
       arbitration, the court in which such suit is pending, upon being satisfied that the
       issue involved in such suit or proceeding is referable to arbitration under such an
       agreement, shall on application of one of the parties stay the trial of the action
       until such arbitration has been had in accordance with the terms of the agreement,
           Case 5:19-cv-00499-JFL Document 17 Filed 07/15/19 Page 4 of 5



         providing the applicant for the stay is not in default in proceeding with such
         arbitration.

See 9 U.S.C. § 3. As such, Defendants’ requested relief is inappropriate. Instead, this Honorable

Court should stay the matter, appropriately maintaining jurisdiction over this matter, while

compelling the matter to JAMS in accordance with the applicable contract. See Doc. 12, Pages

26-28.

II.      CONCLUSION

         For the foregoing reasons, Plaintiff, Leslie DiCesare, by and through her undersigned

counsel, respectfully requests this Honorable Court deny Defendants’ Motion and enter

Plaintiff’s proposed Order.

                                                       Respectfully submitted,

WEISBERG LAW                                           SCHAFKOPF LAW, LLC

/s/ Matthew B. Weisberg                                /s/ Gary Schafkopf
Matthew B. Weisberg, Esquire                           Gary Schafkopf, Esquire
L. Anthony DiJiacomo, III, Esquire                     Attorneys for Plaintiff
            Case 5:19-cv-00499-JFL Document 17 Filed 07/15/19 Page 5 of 5



                            UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

LESLIE DICESARE                                 :
                                                :
                 v.                             :      No.: 5:19-CV-00499
                                                :
BJ’S RESTURANT OPERATIONS                       :
COMPANY, INC, et al.                            :


                                   CERTIFICATE OF SERVICE

          I, Matthew B. Weisberg, Esquire, hereby certify that on this 15th day of July, 2019, a true

and correct copy of Plaintiff’s Response in Opposition to Defendants’ Motion to Dismiss and

Plaintiff’s Memorandum of Law in support thereof was served via ECF upon all counsel of

record.



WEISBERG LAW                                           SCHAFKOPF LAW, LLC

/s/ Matthew B. Weisberg                                /s/ Gary Schafkopf
Matthew B. Weisberg, Esquire                           Gary Schafkopf, Esquire
L. Anthony DiJiacomo, III, Esquire                     Attorneys for Plaintiff
